 170DECISIONSOF NATIONALLABOR RELATIONS BOARDSelecto-Flash, Inc.andLocal282, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen,andHelpersof America. Cases29-CA- 1477 and 29-CA-1538May 27, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn March 3,1969, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding,finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.Thereafter,Respondent filedexceptionstotheTrialExaminer'sDecision,together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,theexceptions,brief,andentire record in the proceeding,and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Selecto-Flash,Inc.,NewYork,New York,itsofficers,agents,successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL,TrialExaminer:These cases,consolidated by order of the Regional Director and heardatBrooklyn,New York, on January 13 and 14, 1969,pursuant to charges filed the preceding October 2 andDecember 5 and a consolidated complaint issuedDecember 23,present questions arising out of the effortsof the Charging Party,hereincalled theUnion, torepresent employees at one of the locations operated byRespondent,herein called the Company,including anallegation that the Company violated Section 8(a)(l), (3),and (5) of the Act by discontinuing the employment ofemployee Paul Erwig as a reprisal for his union activityand in an effort to reduce the bargaining unit to a singleemployee.Upon the entire record,includingmyobservation of the witnesses,and after due considerationof the brief filed by General Counsel,Imake thefollowing:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a New Jersey corporation,operates aplant at West Orange,New Jersey,where it manufactureshighway safety equipment, such as barricades and flashinglights,and from which it annually ships over $50,000worth of products to points outside the State. TheCompany also maintains several locations in variousnortheastern states,where it assembles,and from which itrents,services,and repairs,suchequipment.Thisproceeding concerns the employees in the New York citylocations,situated in the Borough of Queens. Theforegoing facts,establishedby the pleadings and bystipulation,support the finding here made that theCompany is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act. Thepleadings further establish,and I find,that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-The Nature of the QueensOperations and the Employment History TherePreceding the Hiring of ErwigAs noted above,the Queens location was devoted to theassembling of barricades and light shipped to it from theNew Jersey plant, and to the rental,servicing,and repairof such equipment.Only minor repairs were done atQueens,such as replacing legs on a barricade,or replacinglensesorbrackets.Even painting was considered a"major"repair and was done in New Jersey. The Queensfacilitycontainedonly rather elementary tools- asoldering iron,a hammer,a wrench,two screwdrivers, acrowbar,and a sledge hammer.No particular experiencewas needed to perform the repair work satisfactorily.The employee complement at Queens underwentconsiderable fluctuation.At all times a branch manager, asalesman,and an office clerical were employed there -alloutside the bargaining unit.The identity of the menengaged in on-the-job servicing and of those engaged inshop repair work varied.Thus,in 1967, James Gagnonworked there the entire year, except for 3 weeks inDecember,and Donald Cutter worked the last 10 monthsof the year.RobertWells also worked there most, if notall,of that year.Wells and Gagnon were full-timeemployees engaged in on-the-road servicing;Cutter, whowas in high school,worked part time,some of which timewas spent in repair work in the shop and some on theroad.'Another part-time employee,William Siangiola,worked at least some part of every month in that year.Two other men, Marsenison and Dluhos,saw brief servicein 1967, the former only in December,and the latter forthe last 2 weeks of January and the month of February.In 1968,up to the time of the union organizing drive inSeptember,the record shows that Gagnon worked fulltime, thatWells worked only a brief period in January'Cutter normally worked from 24 to 28 hours a week during the schoolyear(although sometimes as little as 16) and longer hours in the summer.176 NLRB No. 23 SELECTO-FLASH, INC.171and February,and that Cutter worked part of each monthuntil his graduation from high school in June,when hebecame a full-time,permanent employee.Siangiolaworked some part of each of the first 6 months, JoeKammer worked 2 weeks in March,April, and a fewhours in May,Tom Rogers worked in May,June, andJuly, and Conrad Eggert worked in July and the first 3weeks of August.In summary,at this point in time-the end of August1967when the Company hired Paul Erwig - it hadregularly employed for a period of about 18 months atleast one and often two full-time employees(Gagnon plusWells or Cutter),and one or two "temporary"employees(Cutter,Siangiola,Kammer,Rogers,or Eggert in 1968,and Cutter,Siangiola,Marsenison,and Dluhos in 1967).Gagnon,Wells,and laterCutterwere primarilyengaged in on-the-job servicing of equipment,but woulddo some work in the shop in the mornings.Siangiola,Eggert,and later Erwig were primarily engaged the shop,doing assembly and repair.The Company'sbusinesssuffers from some seasonal fluctuation,as road repairwork,and hence the need for barricades and lights, iscurtailed in the late fall and winter when the ground isfrozen.B. The Critical Events1.The hiring of ErwigLate in August 1968' Paul Erwig learned that a jobmight be available at the Queens location and applied forit.BranchManager Trinca told him that, if anotherperson who had been promised the job did not want it,Erwig would be hired. The other person was Eggert, whohad spent 3 weeks in that month working for theCompany, but Eggert did not return and Erwig was hired.There is some conflict between the testimony of Trincaand Erwig as to their conversation at that time. AccordingtoErwig,nothingwas said about the job's being"temporary." Trinca testified that he told Erwig at thetime "it would probably be temporary work." Trinca alsotestified, however, that Cutter worked for 16 months as a"temporary" employee (achieving "permanent" statusonly upon graduation from high school in the earlysummer of 1968), and that Erwig was a "temporary"employee in the same sense as Cutter and "could haveexpected to work there for a year also, perhaps." I creditErwig's testimony that the question whether the job waspermanent was not raised at the time he was hired.Erwig commenced work at a rate of $1.75 per hour,and in a few days was raised to $1.80. He did not receivethe "fringe benefits" given Gagnon and Cutter such aspaid holidays and insurance. This disparity of treatmentreflected the Company's view that he was a "temporary"employee. Cutter had been similarly disadvantaged duringtheyear or more in which he had worked for theCompany while still attending school.As noted above, Erwig was employed in the shop doingassembly and repair work. He had been employed thereabout 2 weeks, working full time (40 hours a week exceptfor the week in which Labor Day occurred, when heworked 32 hours), when he and the other employeessigned union cards,settinginmotion the events which ledto this litigation.'All dates hereinafter mentioned refer to the year 1968 unless otherwisespecifically indicated.2.The Union organizes and requests bargaining butthe Company refusesEarly in September each of the three employees at theQueens location-Gagnon,Cutter,and Erwig-signeda card authorizing the Union to act as his bargainingrepresentative.The three men comprised the entirecomplement at that location except for the office clericalemployee,a salesman,and the location manager, JackTrinca; the latter three are not within the bargaining unitclaimed by the General Counsel to be appropriate. TheUnion received the cards on September 9, and onSeptember 17 it addressed a written request forrecognition and bargaining to the Company at its Queensaddress.Trinca,theQueens manager,received this letterin due course,and on Friday,September 20, read it overthe telephone to Company President Peepas, who was attheWest Orange headquarters.Peepas directed Trinca tomail the letter to West Orange,where Peepas received itonMonday,September 23. On that same date,Trincaadvised Peepas by telephone that Cutter,one of the threeemployees,was leaving his job to accept a better positionwithNationalCash Register.Cutter did in fact quitvoluntarily that week for that reason.Following the Union's bargaining request of September17, its business agent,Anthony Bai, made several futileattempts to obtain an answer from the Company. OnSeptember 20 Bai telephoned Queens, but was told thematter had been referred to West Orange. On September25 Bai calledWest Orange, but Peepas told him thematter had been referred to Company Counsel Schwartz.Bai finally sent the Company a telegram on September26, stating that,unless the Company extended recognitionand commenced negotiations by 10 the next morning, hewould"be forced to proceed in this matter to protect therights of those employees we represent."On October 1Schwartz telephoned Bai, stating that as Cutter had leftand Erwig was only a temporary employee, the Companyregarded the unit as consisting of only one man, Gagnon,and that it was not going to recognize or bargain with theUnion.The Union filed an unfair labor practice chargethe next day.3.Alleged promises and interrogationAccording to the testimony of James Gagnon, shortlyafterCutter quit his job,PlantManager Trinca toldGagnon that Trinca had obtained an increase in Gagnon'spay, and could also get Cutter a week's paid vacation.Trinca in his testimony placed this conversation asoccurring during the summer,beforeCutter left andbefore union activity commenced.IcreditTrinca as itseems highly unlikely that he would have made any suchcomment to Gagnon concerning a paid vacation for aformer employee.Erwig testified,and Trinca denied, thatduring September Trinca asked Erwig if the employeeshad sought out the Union,or if the initiative had comefrom the latter.According to Erwig,he replied simplythat he had obtained his card from Gagnon.IcreditErwig, but find that this isolated interrogation does notconstitute an unfair labor practice.4.The reduction of Erwig's hours and his laterdischargeErwig had been working a full workweek for each ofthe first 4 weeks of his employment,but, beginning withtheweek of September 22-28,his hours for the next 4 172DECISIONSOF NATIONALLABOR RELATIONS BOARDweeks rangedfrom 24 to 32. On or about October 25Trinca laid Erwig off, telling him that work was gettingvery slow.According to Erwig, Cutter's departure left him withmore work than before, as both Cutter and Gagnon haddone some shopwork in the mornings, and with Cuttergone Gagnon spent practically all his time on the road.Also, after Cutter left, Erwig would occasionally go outwithManager Trinca to cover some of the on-the-roadservicing Cutter had done, thus leaving Erwig less time forhis shopwork. Gagnon testified that in October 1968 theQueens location had from 1,600 to 1,800 rental units inuse,as contrasted with only 1,200 in October 1967.Apparently the source of Gagnon's information was theoffice secretary, but the Company made no motion tostrikethistestimonyafteritshearsayaspectwasuncovered, and offered no evidence to the contrary.5.Events following Erwig's dismissalDuring the week before Erwig was laid off, theCompany employedSiangiola fora few days. This wasthe first time Siangiola had worked there since thepreceding June.After Erwig's departure the Companyoccasionally employed Siangiola, who worked some ofeachweek in December 1968 and January 1969 (upthrough the second week of January, when the hearingtook place), and who also worked briefly in November.He worked approximately 16 to 17 hours a week for theCompany, usually on Wednesdays and Thursdays, as healso worked 40 hours a week for a neighboring apartmenthouse.TheCompany took certain steps to reduce theworkload at Queens after Erwig left. About this time, theservicingofStaten Island jobs was transferred fromQueens to the West Orange facility. Also, some deliveriesformerlymade through Queens are now made directlyfrom the New Jersey plant, notably those to the BrooklynUnion Gas Company. The latter change occurred inNovember, after Erwig left, and the Staten Island change,apparently under contemplation early in October, waseffectuated either late that month or early in November.Also, the Company in October began operating in a newbuilding inWest Orange in which it contemplated doingmore of the repair work than it had previously done inNew Jersey. The Company intended, however, that minorrepairs would still be done in the branch offices, such asthat in Queens. At the time of the hearing, the new repaircenter was still "in the process of going into operation."Financial records introduced by the Company establishthat rentals from the Queens location in 1968 exceeded$12,000 in value in each of 3 months (July, August, andSeptember), dropping slightly below that figure in Mayand October, and into the $10,000 class in April, June,andNovember, the only other months mirrored in theexhibit.Direct sales credited to the Queens branch in thatperiod fluctuated widely from month to month, August(themonth Erwig was hired)showing a low dollar value,butOctober showing the second highest of the year.Finally, the data for the preceding year appears to bearout the testimony that the winter months are the leastbusy.InDecember, after a complaint had issued allegingdiscrimination against Erwig, the Company offered himthe opportunity to "return for 2 days' employment, but hedeclined.6.Contentions and conclusions regarding the allegedviolations of Section 8(a)(1), (3), and (5)General Counsel contends that the Company reducedErwig's hours and then discharged him to lend credence toits position that at the time it refused the Union's requestfor recognition, Erwig was a temporary employee so thatthe unit consisted of only one man, Gagnon, and wastherefore not one in which the Board would compelbargaining.SeeOwens-Corning Fiberglass Corporation,140 NLRB 1323. The Company contends that Erwig wastreated in normal fashion and was let go when economicfactors so dictated.In considering whether Erwig was in fact discriminatedagainst the question whether his status was that of atemporary or a permanent employee is not controlling.Even a temporary employee not within the bargaining unitenjoys statutory protection against discharge for unlawfulreasons.For example, under the Company's reasoning,Cutter was a "temporary" employee for well over a year,but, if during this period his "temporary" employmenthad been prematurely terminated because of unionactivity, the violation of Section 8(a)(3) and (1) would bepatent.To use another example, if Erwig had been aunionmember in August and had been refusedemployment for that reason, the "temporary" character ofthe job for which he was being considered would beimmaterial in establishing the violation.The question in Erwig's case, therefore, is whether theCompany curtailed his hours and later discharged him forlegitimate business reasons, or whether it did so in aneffort to "nail down" the proof that he was a temporaryemployee outside the bargaining unit. The answer to thequestion basically depends upon what inferences should bedrawn from the circumstantial evidence, bearing in mindthat General Counsel bears the burden of proof. I believe,for the reasons set forth below, that the inference ofunlawful discrimination is warranted and that the burdenof proof has been met.The curtailment in Erwig's hours occurred immediatelyafter the Union's demand for recognition and bargaining.This of itself might give rise to a suspicion that there was"more than a coincidental connection" between the twoevents.N.L.R.B. v. Condenser Corporation of America,128 F.2d 67, 75 (C.A. 3). In addition, at this same timeCutter left, thereby increasing rather than decreasing theamount of work for Erwig to do, not only because Cutterhad been doing some shopwork, but because Gagnon, nowhad to devote full time to on-the-road servicing and Erwighimself now had to do some such work. The recordsintroducedby the Company show no appreciableeliminationof work, certainly nothing to account forreducing the work force from three men to one. Indeed,the week before Erwig was let go, the Company needednot only his services but those of Siangiola as well.Gagnon's testimony that there were substantially moreunits rented at that time than had been the case a yearbefore stands unrefuted.Yet at all times the Queensbranch had furnished steady employment to three men,and now it was suddenly reduced to one. Even in the slackmonths of the winter of 1967-68 the Company hademployed Gagnon, Wells, and Cutter as well as Siangiolaand, for a short time, Marsenison. In short, the claim ofeconomic motivation for the treatment of Erwig does notwithstand scrutiny, and the inference that the true motivewas unlawful is reasonable. SeeN.L.R.B. v. TerryIndustries of Virginia, Inc.,403 F.2d 633 (C.A. 4), enfg.164 NLRB No. 117;Shattuck Denn Mining Corporation SELECTO-FLASH, INC.173v.N.L.R.B.,362 F.2d 466, 470 (C.A. 9).The fact that the Company has not replaced Erwig doesnot require a contary conclusion. In the first place, theCompany has found it necessary to employ Siangiola forpart-time work.Moreover, the pendency of thislitigationwould of itself cause the Company to avoid so far aspossible the employment of a replacement for Erwig.Indeed General Counsel suggests that other changes in theCompany's operations, such as the transfer of StatenIsland jobs to the "jurisdiction" of another shop and thedirect shipments to Brooklyn Union Gas, were part of aplan to reduce the work at Queens so as to keep the"unit" to one man and avoid dealing with the Union. Inany event, the question as to Erwig is not whether hewould have been let go in the winter months but whethertheCompany was unlawfully motivated in reducing hishours in September and laying him off in October.'The finding that the Company was motivated in itstreatment of Erwig byitsdesireto demonstrate that theunit consisted of only one employee is not controllling onthequestionwhetherhewas in fact a temporaryemployee. As already noted, even a temporary employeecan be the victim of unlawful discrimination. Conversely,even if I am in error as to the finding of discriminationand Erwig was let go foreconomic reasons, this would notsettle the question whether at the time of the refusal tobargain he was a temporary employee.The Companyrelieson thefact that Erwig did notshare in certain benefits available to "permanent"employees as establishing the "temporary" character ofhis employment. This is not conclusive. SeeS.G. Tilden,Incorporated,129NLRB 1096, 1097-98. Cutter workedfor the Company regularly for well over a year withoutenjoying those benefits, and in my view was within thebargainingunitduring that time even though theCompany insists he was "temporary." Trinca, themanager at Queens, testified that when Erwig was hiredhe "could have expected to work there for a year also,perhaps." Indeed, even accepting Trinca's version themost he told Erwig was that the work would "probably betemporary," and as found above I credit Erwig's denialthat the probable duration of the job was mentioned atall.Moreover, the fact that the Company raised Erwig'spay suggests that his tenure was not considered"temporary."On the Company's side of the ledger it must be notedthat Erwig's immediate predecessor, Eggert, had workedonly a few weeks, and that the Queens branch hadfrequently employed men for only a few weeks or months.But rapid turnover of employees does not establish that aparticular employee is a "temporary" employee and assuch is excluded from the bargaining unit. "Temporary"in the sensewe here use the term cannot be established byhindsightinto tenure,but goes to the condition prevailingat the time the recognition issue is determined. If thework is such that there is reasonable expectancy of itscontinuingindefinitely, the fact that turnover in the job ishigh does not make it "temporary" in the sense hereinvolved.'The question whether Erwig might have been laid off in the wintermonths goes only to computation of backpay,a matter normally reservedfor later proceedings.Cf.N.L.R.B.v.CambriaClay Products Company,215 F.2d 48, 56 (C.A.6), and cases there cited.In this connection it maybe observed that Erwig,who was earning$1.80 per hour or $72 per weekwith the Company,obtained other employment at $107 per week late inNovember,approximately a month after he left the Company.Iconclude that at the time of the demand forrecognitionand the Company's refusal, Erwig was not a"temporary" employee. SeeG.P.D., Inc. v. N.L.R.B.,406F.2d 26 (C.A. 6). The work which he was doing was aregular,steady part of the operation, and he was the onlyman doing it.Indeed, the departure of Cutterincreasedthe assurance of continuing need forsomeone inErwig'sjob. The Company as far as this record shows had alwaysneeded someone, at least part time, to do the shopwork(part-timeemployees,of course, are included in abargaining unit).While the onset of winter (still over 2months away at the time of the refusalto bargain) mighthave caused a curtailment of hours, there wasno reasonto expect that the job would disappear altogether eventhen. I therefore conclude that Erwig was not a temporaryemployee, that the unit consisted of two men, and that therefusal tobargainwastherefore violative of Section8(a)(5) and (1) of the Act.' In this connection I note thattheCompany has never challenged the validity orauthenticity of the authorization cards, that it based itsrefusal to bargain solelyon itsview that the Unionconsistedof one man, and that the unit alleged in thecomplaint ismanifestly appropriate as it includes all the"warehouse" employees at Queens, and excludes only anoffice clerical,a salesman,and a supervisor.CONCLUSIONS OF LAW1.The Companyby reducing the hours of work it gavePaul Erwigand bylater discharging him engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and (3) and 2(6) and (7) of the Act.2.The Company by itsrefusal to recognizethe Unionand to bargain collectively engaged in an unfair laborpracticeaffectingcommerce within the meaning ofSections 8(a)(1) and (5)and 2(6) and (7) of the Act.The RemedyIshall recommend the issuance of an order directingtheCompany to cease and desist from its unfair laborpractices, to bargain collectively with the Union, and toofferErwig reinstatements and backpay for the periodcommencing with the discriminatory curtailment of hishours. Backpay should be computed in accordance withthe methods prescribed inF.W.Woolworth Company,90NLRBand Isis Plumbing & Heating Co.,137NLRB716; see also footnote3, supra.Accordingly,upontheforegoingfindingsandconclusions, and upon the entire record, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:ORDERRespondent, Selecto-Flash,Inc., itsofficers,agents,successors,and assigns, shall:'1 reject, however, the General Counsel's contention that Siangiola, whohad not been at work for 4 months at the time of the refusal to bargain,was a regular part-time employee SeeHoraceSimmonsd/b/aVacaValleyBus Lines,171NLRB No 179;Blade-TribunePublishingCompany.161NLRB 1512, 1520,and casesthere cited.'The offermade Erwig in December was to returnto work for "a coupleof days," to quote Trinca. At that time it maybe that theCompanyintended tooffer him 2 daysper week on a regular basis, but the recordfalls far short of establishingthat the offerwas made in terms of morethan a single"two days"employment. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Dischargingor in any othermanner discriminatingagainst employees because of their membership in oractivityon behalf of a labor organization, or for thepurpose of avoiding negotiating with a labor organization.(b)Refusing to recognize and bargain collectively withLocal282,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, asthe statutory bargaining representative of all truckdrivers,warehousemen,assemblersandhelpersemployed byRespondent at its Queens plant,exclusive of all officeclerical employees,salesmen,guards,watchmen and allsupervisors as defined in the Act.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request bargain collectively in good faith withtheabove-named Union as the representative of theemployees in the above-described unit.(b)Offer toreinstatePaul Erwig to his former orsubstantially equivalent position,and make him whole inthemanner set forth in the portion of the TrialExaminer'sDecision entitled"The Remedy,"for lossessuffered as the result of the reduction of his hours inSeptember and October 1968 and his discharge in thelattermonth.(c)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act, and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports,and all otherrecords necessary to analyze theamountof backpay dueunder the terms hereof.(e) Post at its location in the Borough of Queens, NewYorkCity,copiesof the attached notice marked"Appendix."' Copies of said notice, on forms provided bytheRegionalDirector for Region 29,afterbeing dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintained byitfor60 consecutive days thereafter,inconspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 29, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL bargain with Teamsters Local 282 as therepresentativeofthetruckdrivers,warehousemen,assemblersandhelpersemployed at our Queenslocation ina good-faith effort to arrive at a contract.WE WILL offer Paul Erwig his former job, and wewill pay him for losses he suffered as a result of ourhaving reduced his hours in September and October1968 and our having discharged him in October 1968.WE WILL NOT discharge or otherwise discriminateagainst anyemployee because of his union activity or inan effort to avoid having to bargain with a labor union.WE WILL NOT in any like or related manner interferewith our employees' right to join or be represented by alabor union.SELECI'O-FLASH,INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving intheArmed Forces of the UnitedStates of his right to full reinstatement upon applicationinaccordancewith the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly withthe Board'sRegionalOffice, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone212-596-3535.